The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 28, 2022. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0224746 to Didon (Didon) in view of US Patent No. 5,957,856 to Weil et al. (Weil) (all previously cited).
** Within Didon Fig. 1 is located on pg. 2, Fig. 2 is located on pg. 3 and Fig. 3 is located on pg. 4 or see US Patent No. 9,308,383 the issued patent of US 2011/0224746 for properly labeled Figs. 1-3.
In reference to at least claims 1 and 8
Didon teaches a method, apparatus and computer program for defibrillation delivery decision which discloses an ECG monitor (e.g. 38) operable to monitor a corrupted ECG waveform of a heart of a patient (e.g. analyze ECG signal in presence of chest compression, paragraph [0015]); and a controller operably connected to the ECG monitor (e.g. 30) to classify the corrupted ECG waveform as one of a non-shockable asystole rhythm or a potentially non-asystole shockable rhythm (e.g. determine whether a shockable rhythm is present, paragraph [0015]; non-shockable rhythms include asystole rhythms, paragraph [0017]), wherein the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]), wherein the controller is further configured to classify the corrupted ECG waveform as the non-shockable asystole rhythm responsive to a detection by the controller of the presence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]) and wherein the controller is configured to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to a detection by the controller of the absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). Didon discloses extracting certain features from a segment of the corrupted ECG signal but does not explicitly teach extracting at least one time domain feature and at least one frequency domain feature from a segment of the corrupted ECG waveform indicative of a presence of an asystole rhythm within the corrupted ECG waveform.
Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include using certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock. 
In reference to at least claim 2
Didon modified by Weil teaches a device according to claim 1. Didon further discloses wherein the controller is further configured to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to an indetermination by the controller of an absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). 
In reference to at least claim 3
Didon modified by Weil teaches a device according to claim 1. Didon further discloses wherein the patient monitoring device is at least one of an automatic external defibrillator or an advanced support defibrillator (e.g. ‘746, Fig. 3).
In reference to at least claim 4
Didon modified by Weil teaches a device according to claim 1. Didon further discloses wherein the patient monitoring device is at least one of an automatic external defibrillator or an advanced support defibrillator or a patient monitor (e.g. ‘746, Fig. 3).
In reference to at least claims 5-7
Didon modified by Weil teaches a device according to claim 1. Didon further discloses wherein the controller includes a signal conditioner operably connected to the ECG monitor to condition the segment of the corrupted ECG waveform (e.g. ‘746, preprocessing to remove artifacts, paragraph [0050]; ‘856, filter to eliminate undesired artifacts especially those resulting from precordial compression, Fig. 2, Col. 6, ll. 9-12; Col. 9, ll. 4-7). As disclosed above, Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include extracting certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the rhythm present within the conditioned ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock. 
In reference to at least claim 9
Didon modified by Weil teaches a device according to claim 5. Weil further discloses detecting any indication by the at least one time domain feature and the at least one frequency domain feature of the presence of the asystole within the conditioned segment of corrupted ECG waveform (e.g. ‘856, amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
In reference to at least claim 10
Didon modified by Weil teaches a device according to claim 5. Didon further discloses wherein the controller includes a signal conditioner operably connected to the ECG monitor to condition the segment of the corrupted ECG waveform (e.g. ‘746, preprocessing to remove artifacts, paragraph [0050]; ‘856, filter to eliminate undesired artifacts especially those resulting from precordial compression, Fig. 2, Col. 6, ll. 9-12; Col. 9, ll. 4-7) and the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). As disclosed above, Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include extracting certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the rhythm present within the conditioned ECG waveform as potentially shockable non-asystole rhythm or non-shockable asystole rhythm in order to provide an improved method for predicting the success of a defibrillatory shock. 
In reference to at least claim 11
Didon modified by Weil teaches a device according to claim 5. Didon further discloses wherein the controller includes a signal conditioner operably connected to the ECG monitor to condition the segment of the corrupted ECG waveform (e.g. ‘746, preprocessing to remove artifacts, paragraph [0050]; ‘856, filter to eliminate undesired artifacts especially those resulting from precordial compression, Fig. 2, Col. 6, ll. 9-12; Col. 9, ll. 4-7) and the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). As disclosed above, Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include extracting certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the rhythm present within the conditioned ECG waveform as potentially shockable non-asystole rhythm or non-shockable asystole rhythm in order to provide an improved method for predicting the success of a defibrillatory shock. 
In reference to at least claim 12
Didon teaches a method, apparatus and computer program for defibrillation delivery decision which discloses a patient monitoring device controller (e.g. 30) comprising an asystole advisor to classify the corrupted ECG waveform as one of a non-shockable asystole rhythm or a potentially shockable non-asystole rhythm (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]), wherein the asystole advisor is configured to detect a presence or absence of an systole rhythm within the segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]), wherein the asystole advisor is further configured to classify the corrupted ECG waveform as the non-shockable asystole rhythm responsive to a detection by the controller of the presence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]) and wherein the controller is further classified to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to a detection by the asystole advisor of an absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). Didon discloses extracting certain features from a segment of the corrupted ECG signal but does not explicitly teach extracting at least one time domain feature and at least one frequency domain feature from a segment of the corrupted ECG waveform indicative of a presence of an asystole rhythm within the corrupted ECG waveform.
Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include using certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Didon to include a shock advisor as such technique of processing an ECG for identifying shockable rhythms or non-shockable rhythms is well known in the art as disclosed within the specification (e.g. paragraph [0033] of published application US 2016/0331260); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the device of Didon to include a shock advisor in order to provide the predictable result of an improved method for discriminating shockable and non-shockable rhythms. 
In reference to at least claim 13
Didon modified by Weil teaches a device according to claim 12. Didon further discloses wherein the controller is further configured to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to an indetermination by the controller of an absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). 
In reference to at least claim 14
Didon modified by Weil teaches a device according to claim 12. Didon further discloses a signal conditioner operable to condition a segment of the corrupted ECG waveform and extracting features from the conditioned signal (e.g. ‘746, preprocessing to remove artifacts, paragraph [0050]; ‘856, filter to eliminate undesired artifacts especially those resulting from precordial compression, Fig. 2, Col. 6, ll. 9-12; Col. 9, ll. 4-7). As disclosed above, Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include extracting certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the rhythm present within the conditioned ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock.
In reference to at least claim 15
Didon modified by Weil teaches a device according to claim 12. Weil further discloses detecting any indication by the at least one time domain feature and the at least one frequency domain feature of the presence of the asystole within the segment of the corrupted ECG waveform, detecting any indication by the at least one time domain feature and the at least one frequency domain feature of the absence of the asystole within the segment of the corrupted ECG waveform, detecting any failure at least one time domain feature and the at least one frequency domain feature to indicate one of the presence and the absence of the asystole rhythm with the conditioned segment of the corrupted ECG waveform (e.g. ‘856, amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
In reference to at least claim 16
Didon teaches a method, apparatus and computer program for defibrillation delivery decision which a method comprising: monitoring, by an ECG monitor (e.g. 38), a corrupted ECG waveform of a heart of a patient (e.g. paragraph [0015]); classifying, by a controller operable connected to the ECG monitor (e.g. 30), the corrupted ECG waveform as one of a non-shockable rhythm or a potentially shockable rhythm (e.g. paragraph [0015]), wherein the controller classifies the corrupted ECG waveform as the non-shockable asystole rhythm responsive to a detection by the controller of the presence of the asystole rhythm within the corrupted ECG waveform and wherein the controller classifies the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to a detection by the controller of an absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). Didon discloses extracting certain features from a segment of the corrupted ECG signal but does not explicitly teach extracting at least one time domain feature and at least one frequency domain feature from a segment of the corrupted ECG waveform indicative of a presence of an asystole rhythm within the corrupted ECG waveform.
Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Didon with the teachings of Weil to include using certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock. 
In reference to at least claim 17
Didon modified by Weil disclose a method according to claim 16. Didon  further discloses conditioning the segment of the corrupted ECG waveform and extracting features from the conditioned signal (e.g. ‘746, preprocessing to remove artifacts, paragraph [0050]; ‘856, filter to eliminate undesired artifacts especially those resulting from precordial compression, Fig. 2, Col. 6, ll. 9-12; Col. 9, ll. 4-7). As disclosed above, Weil teaches a method and system for predicating the immediate success of a defibrillatory shock during cardiac arrest which discloses extracting certain time domain features and frequency domain features from a segment of a corrupted ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable based on the features (e.g. amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include extracting certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the rhythm present within the conditioned ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock.
In reference to at least claim 18
Didon modified by Weil disclose a method according to claim 17. Weil further discloses wherein classifying the corrupted ECG waveform as a non-shockable asystole rhythm or potentially shockable non-asystole rhythm further includes: detecting any indication by the at least one time domain feature and the at least one frequency domain feature of the presence of the asystole within the segment of the corrupted ECG waveform (e.g. ‘856, amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
In reference to at least claim 19
Didon modified by Weil disclose a method according to claim 17. Weil further discloses wherein classifying the corrupted ECG waveform as a non-shockable asystole rhythm or potentially shockable non-asystole rhythm further includes: detecting any indication by the at least one time domain feature and the at least one frequency domain feature of the absence of the asystole within the segment of the corrupted ECG waveform (e.g. ‘856, amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).
In reference to at least claim 20
Didon modified by Weil disclose a method according to claim 17. Weil further discloses wherein classifying the corrupted ECG waveform as a non-shockable rhythm or potentially shockable rhythm further includes: detecting any failure by at least one time domain feature and the at least one frequency domain feature to indicate one of the presence and the absence of the asystole rhythm with the conditioned segment of the corrupted ECG waveform (e.g. ‘856, amplitude spectrum area, power spectrum area, abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. Applicant argues that neither Didon nor Weil teaches a controller configured to detect a presence or an absence of an asystole rhythm within a segment of a corrupted ECG waveform and the controller being configured to classify the corrupted waveform as a non-shockable asystole rhythm in response to the presence of the asystole rhythm within the corrupted ECG waveform and the controller being configured to classify the corrupted waveform as a potentially shockable non-asystole rhythm in response to the absence of the asystole rhythm within the corrupted ECG waveform, the examiner respectfully disagrees. Didon is used as the primary reference which teaches several of the claim features including an ECG monitor (e.g. 38) operable to monitor a corrupted ECG waveform of a heart of a patient (e.g. analyze ECG signal in presence of chest compression, paragraph [0015]); and a controller operably connected to the ECG monitor (e.g. 30) to classify the corrupted ECG waveform as one of a non-shockable asystole rhythm or a potentially non-asystole shockable rhythm (e.g. determine whether a shockable rhythm is present, paragraph [0015]; non-shockable rhythms include asystole rhythms, paragraph [0017]), wherein the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]), wherein the controller is further configured to classify the corrupted ECG waveform as the non-shockable asystole rhythm responsive to a detection by the controller of the presence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]) and wherein the controller is configured to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to a detection by the controller of the absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). Didon explicitly states that the identification of the non-shockable rhythm includes asystole rhythms (e.g. paragraph [0017]), therefore Didon does teach that if an ECG rhythm is determined to include asystole it is considered a non-shockable rhythm while the presence of other rhythms such as VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm.  
Applicant further argues that the references do not teach “wherein the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform as indicated by at least one time domain feature and at least one frequency domain feature”, the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combined teachings of the references which are used to show obviousness. Didon is used as the primary reference and teaches several of the claim features including an ECG monitor (e.g. 38) operable to monitor a corrupted ECG waveform of a heart of a patient (e.g. analyze ECG signal in presence of chest compression, paragraph [0015]); and a controller operably connected to the ECG monitor (e.g. 30) to classify the corrupted ECG waveform as one of a non-shockable asystole rhythm or a potentially non-asystole shockable rhythm (e.g. determine whether a shockable rhythm is present, paragraph [0015]; non-shockable rhythms include asystole rhythms, paragraph [0017]), wherein the controller is configured to detect a presence or an absence of an asystole rhythm within a segment of the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]), wherein the controller is further configured to classify the corrupted ECG waveform as the non-shockable asystole rhythm responsive to a detection by the controller of the presence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]) and wherein the controller is configured to classify the corrupted ECG waveform as the potentially shockable non-asystole rhythm responsive to a detection by the controller of the absence of the asystole rhythm within the corrupted ECG waveform (e.g. presence of asystole rhythm indicates a non-shockable rhythm while the presence of other rhythms including VF and VT, i.e. absence of an asystole rhythm, indicates a potentially shockable rhythm, paragraphs [0015]-[0017]). Weil is a secondary reference which discloses using an amplitude spectrum area and power spectrum area, i.e. certain time domain features and frequency domain features, and using the extracted time domain features and frequency domain features to classify a corrupted ECG waveform as shockable or non-shockable based on the features (e.g. abstract, Figs. 3-4, Col. 4, ll. 14-24, Col. 6, l. 46-Col. 7, l. 15). Utilizing the combined teachings of the references, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Didon with the teachings of Weil to include using certain time domain features and frequency domain features from a segment of a ECG waveform and using the extracted time domain features and frequency domain features to classify the corrupted ECG waveform as shockable or non-shockable in order to provide an improved method for predicting the success of a defibrillatory shock. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792